Counts 1 and 2 of the complaint are trover for the conversion of chattels, and are in the form prescribed by the statute (Code 1923, § 9531, form 26); counts 3 and A, the common counts for money had and received (section 9531, form 10); and count B, in case for the wrongful destruction by the defendant of plaintiff's lien on the cotton in controversy. Fields v. Karter, 121 Ala. 329, 25 So. 800.
While it may be that count B was subject to demurrer for failing to aver that said cotton was received by the defendant with notice or knowledge of plaintiff's lien, it was not subject to any of the grounds stated in the demurrer. The demurrer to the complaint was overruled without error.
The other questions pertain to the finding of fact by the Court of Appeals and are not reviewable on certiorari. Postal Telegraph-Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91.
Writ denied.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.